Citation Nr: 9908182	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board




INTRODUCTION

The veteran served on active duty from August 1941 to 
September 1945.  The record indicates that the veteran was a 
prisoner of war of the German Government for five months in 
1944.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).


FINDINGS OF FACT

1.  The veteran died in March 1993, at the age of 75 years.

2.  The death certificate reported that the veteran's death 
was due to cardiogenic shock, as a consequence of ischemic 
cardiomyopathy, due to coronary artery disease.  An autopsy 
was not performed.

3.  At the time of the veteran's death, no service-connected 
disabilities were established.

4.  There is no evidence showing beriberi in service or 
localized edema during captivity.

5.  There is no medical evidence showing a nexus between the 
veteran's death and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1941 to 
September 1945.  The veteran's service medical records reveal 
that on entry into service, an examination conducted in 1941, 
found the veteran's cardiovascular system was normal.  
Examinations in 1943 found the veteran's cardiovascular 
system was normal.  In October 1943, it was noted that the 
veteran sprained his left ankle.  An x-ray revealed no 
fracture, and the veteran was discharged to duty within 3 
days.  In November 1944, it was noted that the veteran was 
admitted for administrative purposes to determine his 
physical fitness.  No diagnoses or operations were made.  The 
veteran was granted sick leave for 10 days, to return to full 
duty status thereafter.  

Subsequent to service discharge, a private medical report 
noted that the veteran complained of headaches, fatigue, and 
nervousness.  It was noted that the veteran was 
undernourished and pale.  A VA examination conducted in 
October 1947, reported that the veteran complained of 
headaches, a poor appetite, and fatigue.  His cardiovascular 
system was noted as normal on examination.  

A private medical report dated in 1979, noted that the 
veteran had arteriosclerotic heart disease and hyperlipidemia 
since 1964.  Cardiomegaly was shown by x-ray, and an 
electrocardiogram revealed left bundle branch block.  In 
1982, the veteran underwent bypass grafts due to coronary 
artery occlusive disease.  Two months thereafter, the veteran 
complained of lower chest pain, pedal edema, and shortness of 
breath with effort.  The veteran's medications were changed 
and his cardiac silhouette returned to normal size.  The 
final diagnoses were congestive heart failure, 
arteriosclerotic heart disease, and hypertension.  

At VA examination conducted in September 1983, the veteran 
stated that during his captivity, he did not have swelling of 
the legs or feet.  The chest x-ray indicated that the heart 
was at the upper limits of normal in size.  The aorta showed 
atherosclerotic calcification.  The diagnoses included status 
post coronary artery bypass graft, atherosclerotic heart 
disease, Class II, with hypertension.  

Private medical records reveal that the veteran experienced 
an acute cerebrovascular accident in May 1988.  The discharge 
diagnoses included minor cerebrovascular accident with left 
temporal involvement, arteriosclerotic cardiovascular disease 
with coronary insufficiency, hyperlipidemia, hypertension, 
hypokalemia, carotid artery stenosis, and gout.  

In September 1990, a private examination revealed 
atherosclerotic heart disease, status post coronary artery 
bypass grafting in 1982, noted as probably Class II, and 
murmur of aortic insufficiency.  In October 1991, it was 
noted that the veteran's anginal threshold was lower due to 
medicinal changes.  On examination, the heart showed regular 
rate and rhythm, with an outflow murmur that radiated poorly 
to the carotids.  A faint decreasing diastolic murmur was 
heard, with no rub or gallop.  The diagnoses were coronary 
artery disease; probable chronic stable angina; prior 
myocardial infarction; prior coronary artery bypass graft 
surgery; peripheral vascular disease; hyperlipidemia on 
treatment; and hypertension.  

In February 1992, private medical records reveal that the 
veteran complained of chest pain.  It was found that the 
veteran had enzomatic changes suggestive of an acute 
myocardial injury.  An electrocardiogram revealed a left 
bundle branch block.  Discharge diagnoses included 
arteriosclerotic cardiovascular disease with initial phase 
acute myocardial infarction, left bundle branch block, 
hypertension, and hyperlipidemia.  In April 1992, the veteran 
was admitted due to complaints of mid-anterior chest pain.  
The discharge diagnosis was acute intractable angina.  A 
stress thallium test in May 1992, showed anterior, 
anterolateral, and apical ischemic change.  In August 1992, 
he underwent reoperation coronary bypass surgery.  The 
diagnoses included unstable angina pectoris and severe 
triple-vessel coronary artery disease.  Thereafter , the 
veteran was found to be in congestive heart failure with mild 
effusion.  The discharge diagnoses were arteriosclerotic 
cardiovascular disease, severe with acute coronary 
insufficiency and congestive heart failure, and hypertension.  

A private examination conducted in September 1992, found 
ischemic dilated cardiomyopathy, congestive heart failure, 
and arteriosclerotic cardiovascular disease, status post 
recent bypass.  Soon thereafter, the veteran was seen in an 
emergency room in near arrest.  He was markedly hypotensive 
and experiencing respiratory failure.  The veteran was in 
cardiogenic shock.  After stabilization procedures, moderate 
left ventricular dysfunction with ejection fraction of 25 
percent with Class IV angina he underwent a percutaneous 
transluminal coronary angioplasty of the circumflex coronary 
artery.  In October 1992, the veteran complained of 
increasing weight, worsening dyspnea on exertion, and a 
nonproductive cough.  He was noted to be in mild respiratory 
distress.  X-rays revealed cardiomegaly with bilateral 
pleural effusions and moderate pulmonary congestion.  A 
follow-up examination in November 1992, noted ischemic 
dilated cardiomyopathy subsequent to the coronary bypass in 
August 1992.  A routine follow-up in December 1992, noted 
fatigue but no significant dyspnea on exertion.  

In March 1993, the veteran complained of ankle discomfort 
secondary to his gouty arthritis.  However, later that day he 
was markedly short of breath and dyspneic, and was noted to 
be in atrial fibrillation with rapid ventricular response.  
He went into respiratory arrest and was intubated.  The 
veteran became markedly hypotensive and was placed on 
mechanical ventilation and intense vasopressor support.  
Thereafter, the veteran developed asystole with no blood 
pressure or spontaneous respiration, and was pronounced dead.

The veteran's certificate of death reported that he died in 
March 1993, at the age of 75.  The immediate cause of death 
was cardiogenic shock, noted as due to ischemic 
cardiomyopathy, as a consequence of coronary artery disease.  
The interval between the onset of cardiogenic shock and death 
was reported as 5 days, and between ischemic cardiomyopathy 
and death was 6 months.  An autopsy was not performed.  At 
the time of the veteran's death, no service-connected 
disabilities were established.

Analysis

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Additionally, beriberi (including beriberi heart disease) is 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent at any time 
following active service if: the veteran is a former prisoner 
of war, and was interned or detained for not less than 30 
days.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309(c).  For purposes of presumptive prisoner of war 
diseases, "the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity."  38 C.F.R. § 3.309(c).

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 
(1998).  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has defined the term 
"well-grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has further noted that "[a]lthough the claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); 38 U.S.C.A. § 5107(a) (West 1991).  Moreover, the 
Court has stated that "[t]he quality and quantity of the 
evidence required to meet this statutory burden . . . will 
depend upon the issue presented by the claim."  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  Where the issue in a 
case is factual, competent lay evidence may suffice; however, 
"where the determination involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Id. at 93.  

The appellant contends that service connection is warranted 
for the veteran's death on a presumptive basis, as the 
veteran was a prisoner of war and died as a consequence of 
ischemic cardiomyopathy.  This theory of entitlement involves 
medical causation and therefore appellant is required to 
present "competent medical evidence to the effect that the 
claim is 'plausible' or 'possible'. . . ." to establish a 
well-grounded claim.  Id.  Additionally, under 38 C.F.R. 
§ 309(c), for purposes of presumptive prisoner of war 
diseases, the appellant could provide evidence that the 
veteran experienced localized edema during captivity either 
through lay evidence or competent medical evidence.  The 
effect of this law is that service connection will not be 
precluded for prisoners of war simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and service connection remains a question 
that must be decided based on all the evidence in the 
individual case.  See e.g., Smith v. Derwinski, 2 Vet. App. 
137 (1992).  

The veteran's service medical records are negative for any 
findings of a cardiovascular disorder, and there are no 
complaints or findings of beriberi or localized edema during 
his period of being interned as a prisoner of war.  As noted 
above, if the veteran is a prisoner of war, beriberi is 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent at any time 
following active service if: the veteran is a former prisoner 
of war, and was interned or detained for not less than 30 
days.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(c).  For purposes of presumptive prisoner of war 
diseases, "the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity."  38 C.F.R. § 3.309(c).  

The appellant stated in December 1996, that a fellow prisoner 
of war could not remember if the veteran's ankles were 
swollen because he never complained.  The veteran's comrade 
stated that it was his opinion that the trauma of being shot 
down, captured, and experiencing bombing "was enough to give 
anyone a heart problem."  The appellant further stated in 
January 1997, that even though the veteran stated in 1983 
that he did not have swelling of the legs or ankles during 
captivity, he may not have remembered and may not have 
considered the question important.  However, the appellant's 
statements, and those of the veteran's fellow prisoner of 
war, are not competent evidence to establish the cause of the 
veteran's death.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Accordingly, the 
appellant is not competent to make a determination as to the 
cause of the veteran's death.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The fact remains that there is no competent evidence on file 
linking the veteran's death to service or any incident 
therein, despite the appellant's assertions that such a 
causal relationship exists.  There is no medical evidence of 
record that links the veteran's ischemic heart disease to 
service or his period of captivity as a prisoner of war.  As 
there is no evidence which provides evidence of beriberi or 
localized edema during the veteran's period of captivity, or 
of a nexus between military service and the veteran's death, 
service connection for the cause of the veteran's death is 
not warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but the VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette, 8 Vet. App. at 78.  The Board remanded this case 
in 1998, for the RO to procure private medical records 
regarding the veteran, to include the terminal 
hospitalization records, as well as to obtain any lay 
information obtainable as to whether the veteran had 
localized edema while a prisoner of war.  The private medical 
records were obtained, and the appellant stated that she was 
unable to submit any additional lay evidence.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

